                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


BRANDON D. BRADLEY,

                        Plaintiff,

                v.                                              Case No. 20-C-82

JOSEPH BEAHM, et al.,

                        Defendants.


                                               ORDER


        Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution, filed the instant action pursuant to 42 U.S.C. § 1983, alleging that his civil

rights were violated. Plaintiff has filed a motion for sanctions. Rule 11 allows the court to sanction

a party for filing something for an improper purpose, presenting frivolous arguments, or asserting

claims that lack evidentiary support. Fed. R. Civ. P. 11. In his motion, Plaintiff requests a $20,000

monetary sanction because he uncovered nine fabricated clips of all footage that he believes

Defendant will submit as exhibits in this case. Defendants have not yet entered any exhibits in

this case. Plaintiff’s request for sanctions is based on disputed facts related to this case, which will

be determined by a factfinder.        Sanctions are not warranted based merely on Plaintiff’s

unsupported allegations. Plaintiff has not established that Defendants have violated Rule 11.

Therefore, Plaintiff’s motion for sanctions will be denied.

        Plaintiff has filed a motion for default judgment. He asserts that a default judgment is

warranted because the defendants have acted in bad faith and committed perjury in responding to

Plaintiff’s interrogatories. But aside from his conclusory assertion, Plaintiff has provided no




         Case 1:20-cv-00082-WCG Filed 07/29/20 Page 1 of 2 Document 56
evidence to support his request. At this point, there is no basis on which the court could enter a

default judgment as a sanction. Plaintiff’s motion for default judgment is therefore denied.

       Plaintiff also filed a document entitled “Objection” in which he objects to any further

rulings by this court. The court construes Plaintiff’s objection as a motion for recusal. Plaintiff

accuses this court of judicial misconduct, possibly accepting a bribe, having bias toward Plaintiff,

and having sympathy for Defendants, among other reasons. 28 U.S.C. § 455 provides that a judge

should be disqualified if “he has a personal bias or prejudice concerning a party . . . .” There is no

basis for the court to recuse itself. It certainly has not accepted any bribes, and it has no bias or

prejudice concerning Plaintiff. Plaintiff’s assertion that this court has some hidden animus against

him or has sympathy for Defendants is merely the product of speculation and frustration with the

court’s rulings against him. There is no basis for a recusal here.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for sanctions (Dkt. No. 53) is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for default judgment (Dkt. No. 54)

is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s objections, which the court construes as a

motion for sanctions (Dkt. No. 55) is DENIED.

       Dated at Green Bay, Wisconsin this 28th day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

         Case 1:20-cv-00082-WCG Filed 07/29/20 Page 2 of 2 Document 56
